IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA
EASTERN DIVISION
CIVIL ACTION NO.: 4:19-cv-00030-BO

STAN C. STANLEY, )
)
Plaintiff, )
)
) AFFIDAVIT OF

Vv. ) CHRISTOPHER MANNING
)
UNIVERAL CABLE HOLDINGS, INC. )
d/b/a SUDDENLINK )
COMMUNICATIONS, )
)
Defendant. )
)

 

Christopher Manning, being duly sworn, deposes, and says as follows:

1. I am over eighteen years of age, am not under any legal disability, and am
competent to make this declaration. My statements in this affidavit are based on my personal
knowledge.

2. I am presently employed as an ordained minister and the children’s pastor at West
Vanceboro Church of God in Vanceboro, North Carolina. I am a resident of Greenville, Pitt
County, North Carolina.

3. I was employed by Universal Cable Holdings d/b/a Suddenlink or its predecessors
and successors for thirteen years. I resigned from Suddenlink in 2018.

4. While working at Suddenlink, I worked out of the Greenville, North Carolina
office. I was hired as a field technician, but was promoted to voice operations technician,
commercial sales representative, and project development manager during my tenure at
Suddenlink. When I resigned, I was working as a project development manager.

5. As a project manager, I was a liaison between the sales, engineering, and

Case 4:19-cv-00030-BO Document 47-3 Filed 01/11/21 Page 1of8
construction groups. In that role, I primarily worked on projects after the sales team and the
customer finalized terms of the services the customer would receive from Suddenlink. This
handoff of the customer from the sales team to me allowed the sales team to focus on generating
more business. I would update the sales team member responsible for the account on the status of
the installation, so ] worked for both the customer and the sales team.

6. In performing my duties, I worked regularly with Cameron Stanley, a sales
engineer, Tracy Fryer-Williams, an account executive, and the Greenville office sales team, which
included Eric Harris, John Autry, Aaron Penny, Sherry Cooper, and Casey Bailey.

7. My direct supervisor was Richard Beckley and my second line supervisor was Sam
Smith. Both Richard and Sam were stationed out of the Tyler, Texas office.

8. Cameron’s direct supervisor was Sam Smith, so Cameron, Richard, Sam, and I
worked closely together and would have regular conference calls to discuss projects and work in
general.

9. During my employment, I regularly received ratings of “exceeds expectations” on
my annual performance evaluations and was never disciplined or counseled. In fact, I was
nominated to the “President’s Club” six times by six different people.

10. | Because we worked so closely with the sales team, Cameron and I also regularly
attended sales team meetings on Fridays.

11. Working with and for the sales team was difficult at times. The sales
representatives were singularly focused on making their numbers and increasing revenue with little
regard for building and maintaining the client relationships. That singular focused also pitted sales
representatives against one another and made the workplace very cliquish. Despite the cliquish
nature of the office, Cameron and I were able to work with different teams without issue. We were

especially busy working for the sales teams towards the end of every month when the sales

Case 4:19-cv-00030-BO Document 47-3 Filed 01/11/21 Page 2 of 8
representatives would be hyper focused on meeting their monthly revenue targets.

12. In March 2015, Cameron and I were asked to conduct peer interviews for
candidates being considered for a commercial account executive position on the sales team. There
were two candidates — one internal candidate and one external candidate. The external candidate
was Tracy Fryer-Williams. It was immediately apparent that Aaron Penny, Sherry Turner, and
Casey Bailey wanted the internal candidate to be hired. While discussing the position, I heard
Aaron tell the internal candidate “you got this.” After the peer interviews were completed, I
recommended to Michael “Mike” Tarrant, who was the director of sales for West Virginia and
North Carolina, that Tracy be hired for the position, but noted that I thought she needed more
training on the services and products offered by Suddenlink.

13. Ultimately, Mike hired Tracy for the account executive position, which upset
Aaron, Sherry, and Casey. All three publically voiced their anger and frustration that the internal
candidate was not selected. Much of their anger and frustration was directed at Mike. Mike
publically addressed the issue in a weekly sales team meeting, which I attended. In that meeting
he said he had to hire Tracy, but didn’t explain any further.

14. Before Tracy’s first day, Sherry found a mugshot of Tracy online. That mugshot
was posted in the office to humiliate Tracy. Cameron took the mugshot down before Tracy’s first
day with Suddenlink.

15. Tracy was the target of animosity directed by Sherry, Aaron, and Casey from her
first day on the job. I recall specific examples, but know that cursing and yelling at and about
Tracy, accusing her of stealing accounts, and other slights were constant. The specific examples
of how awful Tracy was treated by the sales team I remember are:

e Shortly after Tracy was hired, I gave her Sherry’s telephone number to discuss a

work related issue. After Tracy called her, Sherry called me and told me not to give

Case 4:19-cv-00030-BO Document 47-3 Filed 01/11/21 Page 3 of 8
16.

“that bitch” her telephone number. I was with Tracy when Sherry called me and
Tracy heard what Sherry said. I reported this incident to Mike and Richard, but
nothing was done.

I was working with Tracy on an account for Trilium Healthcare. This was a big
account and Tracy asked Mike and me to go with her on a lunch appointment with
the client representative. During the lunch, Mike was dismissive and rude to Tracy.
After the lunch, Mike told Tracy the account belonged to Aaron. Later that same
day, Aaron approached Tracy in the office and started yelling at her for stealing his
account.

While I was working with Cameron in his office, Mike came in and told Cameron
that he was to shadow and train her. Cameron immediately objected to having to
shadow Tracy, but Mike did not relent and Cameron did as he was directed.
Aaron, Casey, and Sherry spread rumors about Tracy and Cameron having an affair.
The rumors got so bad that people, including Mike and Eric, approached me and
asked if they were true.

Tracy eventually complained to Eric Harris about her accounts being moved to

other account executives on the sales team, how she was being treated hostilely by Mike, Aaron,

Sherry, and Casey, and how Mike was sexually harassing her. At the time, Eric was the Vice-

President of Sales and Mike’s direct supervisor. Eric told me about Tracy’s complaints and that

he told her to speak to Scott McKittrick in human resources. Scott came to the Greenville office

to interview the entire sales team, Cameron, and me. During my interview with Scott, I told him

that I believed Tracy was being harassed and that the Greenville office was extremely hostile to

her because of the way the sales team treated her.

17.

Mike was not the only person making inappropriate sexual comments to Tracy.

Case 4:19-cv-00030-BO Document 47-3 Filed 01/11/21 Page 4of 8
Eric Harris told me that he wanted to “bend Tracy over a car.” Based on the context of the
comment, I understood Eric to mean he wanted to have sex with Tracy.

18. Immediately after Cameron and I were interviewed by Scott, things got worse for
us. The animosity that had mostly been directed at Tracy began to be directed at us. We were
treated like we had done something wrong by telling Scott what we had seen and heard, but what
the other sales team members were doing to Tracy was wrong. For example, after the interviews
with Scott, Mike told Cameron and me that we were no longer welcome at the weekly sales team
meetings. We had been attending those meetings for a long time, the only thing that changed was
that we told were interviewed by Scott and told him what we had seen and heard.

19. | Cameron bore the brunt of the sales team’s wrath because his job as a sales engineer
required him to work with them more than I did. Cameron and I would regularly talk about what
was going on in the office and on more than one occasion he mentioned to me that he was afraid
of losing his job if he complained about the way he was being treated and that he wanted to stop
working so much with Tracy.

20. The shift in how Cameron was treated before Tracy was hired and how he was
treated after was noticeably different. Before Tracy was hired, everyone liked Cameron. He was
the only sales engineer in the office and most jobs required him to be involved. After the
interviews with Scott, Aaron started doing some of the things Cameron regularly did. This cut
Cameron out of projects, so other sales team members would not have to work with Cameron.

21. Later, it came out that Mike and members of the sales team were manipulating
accounts in violation of Suddenlink policy to make it seem account executives were meeting their
sales goals when they were not. I know this because Loma Brown and Evelyn Israel who were
both employed by Suddenlink as Sales Support Reps had a phone call with Anita Copedona, their

supervisor that was involved and fired for the policy violations in question. I heard Anita say that

Case 4:19-cv-00030-BO Document 47-3 Filed 01/11/21 Page 5of 8
Aaron, Sherry, and John were all violating Suddenlink Policy and that she assisted them in the
manner.

22. In September 2016, Mike was fired. Casey and Sherry blamed Tracy and Cameron
for Mike being fired. When Mike’s position was posted, Aaron made it known that he was
applying for it and if he was hired he would fire Cameron. Aaron did not get Mike’s job. Instead,
John Autry replaced Mike.

23. | John and Aaron took me to lunch after John took over managing the sales team in
the Greenville office. During that lunch and on other occasions, John asked me to not support
Tracy and Cameron’s accounts of what was going on in the office.

24. After taking over Mike’s position, John began telling me and others that Cameron
was lazy.

25. Tracy was fired in February 2017. After that, the hostility towards Cameron did
not end. If anything, it became hyper focused on Cameron.

26. On August 21, 2017, Cameron and I were in Cameron’s office working. Aaron
came into the office and asked if we wanted to see something. Before we could answer, he sent a
text to me and Cameron’s work issued cell phones. Cameron looked at the message, which was a
picture of male genitalia, and told Aaron not to send stuff like that to his work cell phone. Then
Cameron asked Aaron if he was trying to get him fired. Aaron laughed, but Cameron was visibly
upset.

27. Later that week, on August 25, 2017, Dedric Staton organized a conference call to
discuss a bid for a project with Beaufort County Schools. Cameron requested the meeting to
discuss routing fiber cables through a North Carolina Department of Transportation right-of-way.

28. As the organizer, Dedric sent an email invite with the login instructions for the

call. At the time, we were using Microsoft Lync for conference calls. I am very familiar with the

Case 4:19-cv-00030-BO Document 47-3 Filed 01/11/21 Page 6 of 8
Microsoft Lyne system and sending out meeting invites because I regularly used the system for
work when I was employed at Suddenlink. Every time I organized a call, I circulated the same
meeting link and those invited to the meeting could either clink the link included in the email invite
or manually dial-in, but the credentials for my conference calls was always the same. That was
the practice of everyone in the Greenville office at the time.

29. I was invited to and attended the call on August 25, 2017. No proprietary or
confidential Suddenlink information was supposed to be discussed during the call nor was any
proprietary or confidential information actually discussed. When the call started, Cameron was
not in the office. He was notorious for taking long lunches and being late, so I called him on his
cell phone and asked him whether he was going to join the call. Cameron told me he was having
lunch with his kids at home, but would join the call. A moment later, Cameron joined the
conference call. Before anything of substance was discussed, Aaron said he saw Tracy’s name on
the list of attendees. While the call was still going on, Cameron came to my desk, hung up his
cell phone, and participated in the call with me.

30. After the call, Aaron continued saying that Tracy was on the call and that Cameron
must have given her the information to call into the conference line. Then Aaron went to John’s
office talking about the call. I followed Aaron into John’s office and told them both that Tracy
was not on the call and there was no reason for her to be on the call. I also repeatedly told them
there was nothing confidential or proprietary about what was discussed during the call. It was
clear to me that Aaron was going to continue to make his allegations because he had already said
he wanted Cameron fired.

31. It does not make sense for Tracy to be on the August 25, 2017 call. We were
discussing routing fiber through a North Carolina Department of Transportation right away. She

didn’t work with government customers, like Beaufort County Schools, when she was with

Case 4:19-cv-00030-BO Document 47-3 Filed 01/11/21 Page 7 of 8
Suddenlink; and, routing fiber is not proprietary or confidential information belonging to
Suddenlink. In fact, Suddenlink would have had to pull permits to do the work, so anyone would
have been able to see the proposed process for routing the cable.

32. After the August 25th call, Aaron and Cameron had at least one blow up.

33. [encouraged Cameron to keep doing his job and stay away from Aaron, which he
did.

34. | Cameron was fired in September 2017. After he was fired, John told everyone in a
staff meeting that Cameron was fired for sharing proprietary information with a competitor.

AND FURTHER THE DECLARANT SAYETH NOT.

I declare under penalty of perjury that the foregoing is true and accurate. Executed on

January It. 2021.

  

 

CHRISTOPHER MANNING

   

Sworn to and subscribed before me
this the }{ day of January, 2021.

Aan

Publi i K. DAWN
Notary Public . FREEMAN
y Notary Public, North Carolina

Craven County
My Com FO ord

K. Quwn vite mn oe “
Handwritten Name of Notary Public

My Commission Expires: (-/C -Je2-Y

 

 

 

 

Case 4:19-cv-00030-BO Document 47-3 Filed 01/11/21 Page 8 of 8
